Exhibit 10.1

SHARE ISSUANCE AGREEMENT

SHARE ISSUANCE AGREEMENT (this “Agreement”) dated as of June 30, 2020 between
YRC Worldwide Inc., a Delaware corporation, (the “Issuer”) and the United States
Department of the Treasury (the “Investor”).

WHEREAS, it is contemplated that as consideration for the execution of a term
loan credit agreement by and among the Issuer, the Investor, the guarantors to
be party thereto, the lenders to be party thereto and the administrative agent
and collateral agent thereunder having the terms set forth on Exhibit A attached
hereto (the “Loan Agreement”) , and the funding of at least $50 million of loans
under the Loan Agreement as is permissible under section 4003(b)(3) of the
Coronavirus Aid, Relief, and Economic Security Act, Pub. L. 116-136 (Mar. 27,
2020), as the same may be amended from time to time (the “CARES Act”), the
Issuer will issue in book entry form, registered in the name of the trustee of a
voting trust (the “Voting Trust”) to be established for the benefit of the
Investor a number of shares of common stock of the Issuer, par value $0.01 per
share (“Common Stock”), equal to 42% of the Issuer’s Common Stock outstanding
immediately prior to such issuance, including any shares of Common Stock
issuable upon conversion, exchange or exercise of any outstanding security,
option, convertible, exchangeable or exercisable into shares of Common Stock
(“fully diluted Common Stock outstanding”) and 29.56% of fully diluted Common
Stock outstanding on a pro forma basis reflecting such issuance (such shares of
Common Stock issued to the Voting Trust for the benefit of the Investor, the
“Shares”); and

WHEREAS, Investor desires to acquire from the Issuer, and the Issuer desires to
issue to the Investor, the Shares upon the terms and subject to the conditions
set forth herein.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby mutually acknowledged, the parties hereby agree as follows:

ARTICLE 1

ISSUANCE

Section 1.01. Issuance. Upon the terms and subject to the conditions of this
Agreement, the Issuer agrees to issue to the Investor, and the Investor agrees
to acquire from the Issuer, the Shares, at the Closing as consideration for the
Investor’s entry into the Loan Agreement and funding of at least $50 million of
loans under the Loan Agreement. The Issuer shall issue the Shares in book entry
form, registered in the name of the Voting Trust or as directed by the Voting
Trust. The Issuer shall cooperate with, and perform all acts necessary in
connection with, any transfer of the Shares made in accordance with the Voting
Trust, including the issuance of instructions to the transfer agent for the
shares of Common Stock.

Section 1.02. The Closing. The closing (“Closing”) shall take place at the
offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, NY 10017
(or remotely by the exchange of documents and signatures (or their electronic
counterparts)) on the date (the “Closing Date”) that all conditions to Closing
set forth in Section 1.03 have been satisfied or, to the extent permitted under
applicable law, waived in writing by the party or parties entitled to the



--------------------------------------------------------------------------------

benefit of such conditions (other than conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or, to the extent
permitted under applicable law, waiver in writing of those conditions at the
Closing by the party or parties entitled to the benefit of such conditions), or
at such other time or place as the Issuer and Investor may mutually agree.

Section 1.03. Conditions to Closing.

(a) The obligations of the Issuer and the Investor to consummate the Closing are
subject to the satisfaction (or, to the extent permitted under applicable law,
waiver in writing by each of Issuer and Investor) of the following conditions:

(i) The execution and delivery of the Loan Agreement by the parties thereto and
the funding of loans by the Investor thereunder of at least $50 million and the
execution and delivery of definitive documentation in connection with the other
transactions contemplated by Exhibit A, including the amendments to the
Company’s existing credit facilities by the Company’s existing lenders
thereunder; and

(ii) There being no provision of applicable law that prohibits the consummation
of the Closing.

(b) The obligation of the Investor to consummate the Closing is subject to the
satisfaction (or, to the extent permitted under applicable law, waiver in
writing by Investor) of the following further conditions:

(i) the receipt from the Issuer of (i) a duly executed Voting Trust Agreement,
having the terms set forth in Exhibit B attached hereto (the “Trust Agreement”)
and (ii) a duly executed Registration Rights Agreement, with the terms thereof
to be agreed by the parties hereto (the “Registration Rights Agreement”);

(ii) the representations and warranties of the Issuer in Article 2, and in each
other document delivered pursuant hereto, shall be true and correct in all
material respects on and as of the date hereof and as of the Closing Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided, that any such representation and warranty that is qualified by
“materiality”, “material adverse effect” or similar language shall be true and
correct in all respects (after giving effect to such qualification therein) on
and as of the Closing Date with the same effect as though made on and as of such
date or such earlier date, as applicable;

(iii) the Issuer shall have performed in all material respects all of its
obligations hereunder required to be performed by it prior to the Closing;

(iv) the receipt from the Issuer counsel of a closing opinion reasonably
satisfactory to the Investor in customary form for a primary issuance of common
stock; and



--------------------------------------------------------------------------------

(v) the receipt of a certificate duly executed by an authorized officer of the
Issuer certifying as to the satisfaction of the conditions set forth in
Section 1.03(b)(ii) and Section 1.03(b)(iii).

(c) The obligation of the Issuer to consummate the Closing is subject to the
satisfaction (or, to the extent permitted under applicable law, waiver in
writing by the Issuer) of the following further conditions:

(i) the representations and warranties of the Investor in Article 3, and in each
other document delivered pursuant hereto shall be true and correct in all
material respects on and as of the date hereof and as of the Closing Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided, that any such representation and warranty that is qualified by
“materiality”, “material adverse effect” or similar language shall be true and
correct in all respects (after giving effect to such qualification therein) on
and as of the Closing Date with the same effect as though made on and as of such
date or such earlier date, as applicable; and

(ii) the receipt from the Investor of a duly executed (A) Trust Agreement and
(B) Registration Rights Agreement.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE ISSUER

The Issuer represents and warrants to the Investor as of the date hereof that:

Section 2.01. Organization. The Issuer is a corporation duly formed, validly
existing and in good standing under the laws of the State of Delaware and has
all powers and all material governmental licenses, authorizations, permits,
consents and approvals required to carry on its business as now conducted.

Section 2.02. Authorization; Binding Agreement. The execution, delivery and
performance by the Issuer of this Agreement, and at the Closing, of the Loan
Agreement, Trust Agreement and the Registration Rights Agreement, and the
consummation of the transactions contemplated hereby and thereby are within the
corporate powers of the Issuer, and, the execution, performance and delivery of
this Agreement, and as of the Closing, the Trust Agreement and the Registration
Rights Agreement, have been duly authorized by all requisite action on the part
of the Issuer. This Agreement has been duly executed and delivered by the Issuer
and, at the Closing, the Trust Agreement and the Registration Rights Agreement
will be duly executed and delivered by the Issuer. This Agreement constitutes a
valid and binding agreement of the Issuer and, at the Closing, the Trust
Agreement and the Registration Rights Agreement will be valid and binding
agreements of the Issuer.

Section 2.03. Governmental Authorization. The execution, delivery and
performance by the Issuer of this Agreement, and at the Closing of, the Loan
Agreement, Trust Agreement and the Registration Rights Agreement and the
consummation of the transactions contemplated



--------------------------------------------------------------------------------

hereby and thereby requires no action by or in respect of, or filing with, any
governmental entity that has not been made or obtained, or that will not be made
or obtained, prior to the Closing Date and, in each case, will be in full force
and effect as of the Closing Date, except in each case for any filings required
pursuant to federal and state securities laws, all of which will be made by the
Issuer promptly hereafter.

Section 2.04. Valid Issuance. The Shares to be issued hereunder shall (i) have
been approved for listing on the NASDAQ Stock Market LLC, subject to notice of
issuance and (ii) be duly authorized, validly issued, fully paid and
non-assessable, be free of any liens, be freely transferable other than
restrictions on transfer pursuant to applicable securities laws and the terms of
the Trust Agreement, and will not be issued in violation of any options,
warrants, convertible or exchangeable securities or other rights, however
denominated, to subscribe for, purchase or otherwise acquire any security of any
class, with or without payment of additional consideration in cash or property.
The issuance of the Shares does not (i) contravene the terms of the Company’s
organizational documents, (ii) conflict with or result in any breach or
contravention of any material agreement to which the Company is a party, or
result in the creation of (or the requirement to create) any lien; or
(iii) violate any material law or any rules and regulations of the NASDAQ Stock
Market LLC.

Section 2.05. Eligibility. The Issuer is eligible for a loan under section
4003(b)(3) of the CARES Act and is not a covered entity as defined in section
4019 of the CARES Act.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor hereby represents and warrants to the Issuer as of the date hereof
that:

Section 3.01. Authorization, Binding Agreement. The execution, delivery and
performance by Investor of this Agreement, and at the Closing, of the Loan
Agreement, Trust Agreement and the Registration Rights Agreement, and the
consummation of the transactions contemplated hereby and thereby are within the
powers of the Investor, and the execution, performance and delivery of this
Agreement, and as of the Closing, the Trust Agreement and the Registration
Rights Agreement, have been duly authorized by all requisite action on the part
of the Investor. This Agreement has been duly executed and delivered by the
Investor and, at the Closing, the Trust Agreement and the Registration Rights
Agreement will be duly executed and delivered by the Investor. This Agreement
constitutes a valid and binding agreement of the Investor and, at the Closing,
the Trust Agreement and the Registration Rights Agreement will be valid and
binding agreements of the Investor.

Section 3.02. Governmental Authorization. The execution, delivery and
performance by the Investor of this Agreement, and at the Closing of, the Trust
Agreement and the Registration Rights Agreement and the consummation of the
transactions contemplated hereby and thereby, requires no action by or in
respect of, or filing with any governmental entity that has not been made or
obtained, or that will not be made or obtained, prior to the Closing Date and,
in each case, will be in full force and effect as of the Closing Date, except in
each case for any filings required pursuant to federal and state securities
laws.



--------------------------------------------------------------------------------

Section 3.03. Investment Purpose. The Investor acknowledges that the Shares have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) or under any state securities laws. The Investor (a) is
acquiring the Shares pursuant to an exemption from registration under the
Securities Act solely for investment without a view to sell and with no present
intention to distribute them to any person in violation of the Securities Act or
any applicable U.S. state securities laws; (b) will not sell or otherwise
dispose of any of the Shares, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any applicable
U.S. state securities laws; and (c) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of the Shares and of making an
informed investment decision.

ARTICLE 4

ADDITIONAL AGREEMENT

Section 4.01. It is hereby agreed that the parties hereto shall use their
respective reasonable best efforts to take and cause to be taken any and all
actions necessary to consummate the transactions contemplated hereby as promptly
as possible, including, to finalize and enter into the Loan Agreements as
promptly as possible.

ARTICLE 5

MISCELLANEOUS

Section 5.01. Notices. All notices, requests and other communications to either
party shall be in writing and shall be delivered in person, mailed by certified
or registered mail, return receipt requested, or sent by electronic (“e mail”)
transmission (so long as a receipt of such e-mail is requested and received,
with a copy mailed or faxed as provided herein),

if to the Issuer, to:

YRC Worldwide Inc.

10990 Roe Avenue

Overland Park, Kansas 66211

Attention:   

Leah Dawson

Assistant General Counsel and Assistant Secretary

e-mail:    Leah.Dawson@yrcw.com

with a copy to (which shall not constitute notice):

Sullivan & Cromwell LLP

125 Broad St

New York, NY 10004

Attention:    H. Rodgin Cohen    Melissa Sawyer

e-mail:    Cohenr@sullcrom.com    Sawyerm@sullcrom.com



--------------------------------------------------------------------------------

if to the Investor, to:

United States Department of the Treasury

1500 Pennsylvania Ave., NW,

Washington, D.C. 20220

Attention: Eric Froman

Assistant General Counsel (Banking & Finance)

e-mail: Eric.Froman@treasury.gov

with a copy to (which shall not constitute notice):

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention: Nicholas Kronfeld

e-mail: nicholas.kronfeld@davispolk.com

All notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. in the
place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.
Any notice, request or other written communication sent by facsimile or e-mail
transmission shall be confirmed by certified or registered mail, return receipt
requested, posted within one Business Day, or by personal delivery, whether
courier or otherwise, made within two Business Days after the date of such
facsimile or e-mail transmission.

Section 5.02. No Waivers; Amendments. (a)No failure or delay on the part of
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by law.

(b) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by all parties to this Agreement or, in the case of a waiver, by the
party against whom the waiver is to be effective.

Section 5.03. Successors, Assigns, Transferees; Third-party Beneficiaries. The
provisions of this Agreement shall be binding upon and accrue to the benefit of
the parties hereto and their respective successors, heirs, executors
administrators and permitted assigns. Notwithstanding the foregoing, neither
this Agreement nor any right, remedy, obligation or liability arising hereunder
or by reason hereof shall be assigned by the Issuer or the Investor without the
consent of the other party hereto. Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than the parties hereto, and
their respective successors and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.



--------------------------------------------------------------------------------

Section 5.04. Counterparts. This Agreement may be executed in any number of
counterparts each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 5.05. Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties hereto and thereto in respect of the subject
matter contained herein and therein, and there are no restrictions, promises,
representations, warranties, covenants, or undertakings with respect to the
subject matter hereof or thereof, other than those expressly set forth or
referred to herein or therein. This Agreement and the other agreements referred
to herein and therein supersede all prior and contemporaneous agreements and
understandings between the parties hereto and thereto with respect to the
subject matter hereof and thereof.

Section 5.06. Governing Law. This Agreement shall be governed by and construed
in accordance with federal law. Insofar as there may be no applicable federal
law, this Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflicts of law rules
(whether of the State of New York or any other jurisdiction). The parties hereto
agree that any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby shall be brought in the United States
District Court for the District of Columbia or the United States Court of
Federal Claims, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 5.01 shall be deemed effective service of
process on such party.

Section 5.07. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 5.08. Effectiveness. This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other party
hereto.

Section 5.09. Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

Section 5.10. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. Upon such a
determination, the parties shall negotiate in good faith to modify this



--------------------------------------------------------------------------------

Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

Section 5.11. Transfer Taxes. The Issuer shall pay or cause to be paid any and
all stock or other transfer taxes payable in connection with or as a result of
the issuance or delivery of the Shares to the Voting Trust or the Investor.

Section 5.12. Survival. All covenants, agreements, representations and
warranties made by the Issuer herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Investor and shall
survive the Closing, regardless of any investigation made by the Investor or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any loan or fee or any other amount
payable under the Loan Agreement or any other document contemplated thereunder
is outstanding and unpaid and so long as the commitments thereunder have not
been terminated.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

YRC WORLDWIDE INC. By:  

/s/ Darren D. Hawkins

  Name:   Darren D. Hawkins   Title:   Chief Executive Officer

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

THE UNITED STATES DEPARTMENT OF THE TREASURY

By:

   

/s/ Brent J. McIntosh

   

Name: Brent J. McIntosh

   

Title: Under Secretary for International Affairs

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Loan Agreement Terms

( see attached)



--------------------------------------------------------------------------------

Tranche A Term Loan

 

Overview:    A $[300-350] million tranche A term loan (the “Tranche A Term
Loan”), bearing interest at the Eurodollar rate plus a margin of 3.50% per
annum, consisting of 1.50% in cash and the remainder paid-in-kind Use of
Proceeds    The proceeds of the Tranche A Term Loan will be held in an escrow or
controlled account and, subject to customary release conditions, shall be used
to meet the Company’s contractual obligations with respect to health insurance
obligations, real estate leases, equipment leases and pension obligations and
certain other expenditures (including interest payment on debt of the Company)
and for working capital purposes Maturity    September 30, 2024, with a single
payment at maturity of the outstanding balance Security    Obligations under the
Tranche A Term Loan are secured by (x) a perfected first priority in the
escrowed or controlled account and (y) a perfected junior priority security
interest in (subject to permitted liens) substantially all assets of the Company
and the guarantors, subject to certain exceptions Financial Covenants    Company
must maintain (i) minimum Liquidity of an amount to be agreed and (ii) a minimum
Consolidated EBITDA (as defined in the UST Tranche A Credit Agreement)
commencing with the fiscal quarter ending December 31, 2021, to be not less than
(x) $100,000,000 for the four quarters ending December 31, 2021, (y)
$150,000,000 for the four quarters ending March 31, 2022 and (z) thereafter,
$200,000,000 Mandatory Prepayments    The Tranche A Term Loan is subject to
repayment with, among others, (i) 100% of the net cash proceeds from the
disposition of assets outside the ordinary course of business and casualty
events (subject to certain exceptions) and (ii) 33% of the net cash proceeds of
incurrence of subordinated debt obligations, provided that no such prepayments
shall be required until all amounts outstanding under the existing credit
agreement are repaid in full Events of Default    The Tranche A Credit Agreement
will contain certain customary events of default (subject to customary
exceptions and qualifications), including but not limited to the failure to make
payments due under the Tranche A Credit Agreement, breach of and failure to cure
the breach of certain covenants, the commencement of certain insolvency
proceedings, liquidations or dissolutions, and a cross-default to certain other
indebtedness



--------------------------------------------------------------------------------

Tranche B Term Loan

 

Overview:    A $[350-400] million tranche B term loan (the “Tranche B Term
Loan”), bearing interest at the Eurodollar rate plus a margin of 3.50% per annum
paid in cash Use of Proceeds    The proceeds of the Tranche B Term Loan will be
held in an escrow or controlled account and, subject to customary release
conditions, shall be used as required for capital investment for the acquisition
of tractors and trailers Maturity    September 30, 2024, with a single payment
at maturity of the outstanding balance Security    Obligations under the Tranche
B Term Loan are secured by (x) a perfected first priority in the escrowed or
controlled account, (y) a perfected first priority in certain trucks and
trailers of the Company and the guarantors and (z) a perfected junior priority
security interest in (subject to permitted liens) substantially all other assets
of the Company and the guarantors, subject to certain exceptions Financial
Covenants    Company must maintain (i) minimum Liquidity of an amount to be
agreed and (ii) a minimum Consolidated EBITDA (as defined in the UST Tranche B
Credit Agreement) commencing with the fiscal quarter ending December 31, 2021,
to be not less than (x) $100,000,000 for the four quarters ending December 31,
2021, (y) $150,000,000 for the four quarters ending March 31, 2022 and
(z) thereafter, $200,000,000 Mandatory Prepayments    The Tranche B Term Loan is
subject to repayment with, among others, (i) 100% of the net cash proceeds from
the disposition of assets outside the ordinary course of business and casualty
events (subject to certain exceptions) and (ii) 33% of the net cash proceeds of
incurrence of subordinated debt obligations, provided that, other than with
respect to assets with respect to which the Tranche B Term Loan is secured on a
perfected first priority basis, no such prepayments shall be required until all
amounts outstanding under the existing credit agreement are repaid in full
Events of Default    The Tranche B Credit Agreement will contain certain
customary events of default (subject to customary exceptions and
qualifications), including but not limited to the failure to make payments due
under the Tranche B Credit Agreement, breach of and failure to cure the breach
of certain covenants, the commencement of certain insolvency proceedings,
liquidations or dissolutions, and a cross-default to certain other indebtedness

 

2



--------------------------------------------------------------------------------

Amendments to Existing Facilities

 

Consent    Consent to the refinancing and conforming changes to the description
of collateral set forth in the Treasury Credit Agreements TLB Margin   
Permanently capitalizing previously paid-in-kind interest on borrowings under
the existing term loan and all future interest shall accrue at the Eurodollar
rate plus a margin of 7.50% per annum paid in cash TLB Financial Covenant   

An extension of the EBITDA covenant holiday to the fiscal quarter ending
December 31, 2021

 

Maintain a minimum Consolidated EBITDA (as defined in the UST Tranche B Credit
Agreement) commencing with the fiscal quarter ending December 31, 2021, to be
not less than (x) $100,000,000 for the four quarters ending December 31, 2021,
(y) $150,000,000 for the four quarters ending March 31, 2022 and (z) thereafter,
$200,000,000

 

Maintain a minimum Liquidity of an amount to be agreed

ABL Margin    A 0.5% increase in applicable margin on borrowings under the
existing ABL ABL Maturity    An extension of the maturity to January 2, 2024

 

3



--------------------------------------------------------------------------------

Exhibit B

Voting Trust Agreement Terms

(see attached)



--------------------------------------------------------------------------------

Exhibit B

Voting Trust Agreement Terms

 

Voting    The Trustee will vote the Shares in accordance with a proxy, which
will provide that all shares represented by such proxy shall be voted in the
same proportion as all other shares are voted (other than any shares voted by or
at the direction of any beneficial owner of more than 10% of the Common Stock).
The Trustee shall not participate in or interfere with the management of the
Issuer and shall take no other actions (including, for the avoidance of doubt,
calling special meetings or acting by written consent) with respect to the
Issuer. Transfers   

The Trustee may not transfer any Shares to any person prior to one year after
date of the agreement, except (i) with the Issuer’s prior written consent (not
to be unreasonably withheld, conditioned or delayed) and in compliance with the
requirements set forth below, (ii) in connection with a transaction previously
approved by the Issuer’s shareholders or (iii) to any other United States
federal governmental authority that agrees, as a condition to the effectiveness
of such transfer, to be bound by all of the terms and conditions of the Voting
Trust Agreement.

 

After one year after date of the Voting Trust Agreement, the Trustee may not
transfer any Shares to any person except:

 

(i) to any person that, following such transfer, would beneficially own no more
than 19.99% of the shares of Common Stock of the Issuer; provided, however, that
any amount of Shares may be transferred in connection with an underwritten
public offering or other distribution in which the securities intermediaries
agree not to resell the Shares to any person that, following the sale, would be
the beneficial owner of more than 19.99% of the shares of Common Stock of the
Issuer;

 

(ii) to any person as previously approved by the Issuer’s shareholders; and

 

(iii) to any other United States federal governmental authority that agrees, as
a condition to the effectiveness of such transfer, to be bound by all of the
terms and conditions of the Voting Trust Agreement.